DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                    CECIL DAUGHTREY, JR., and
                     PATRICIA A. DAUGHTREY,

                              Appellants,

                                   v.

                         72 PARTNERS, LLC,

                               Appellee.

                            No. 2D20-3240


                          September 1, 2021

Appeal from the Circuit Court for Sarasota County; Stephen M.
Walker, Judge.

Cecil Daughtrey, Jr., and Patricia A. Daughtrey, pro se.

Jennifer Erin Jones of McIntyre Thanasides Bringgold Elliott
Grimaldi Guito & Matthews, P.A., Tampa, for Appellee.


PER CURIAM.

     Affirmed.

VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.


Opinion subject to revision prior to official publication.